Citation Nr: 0907156	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that assigned an initial rating of 
10 percent for PTSD.  Jurisdiction over the case was 
subsequently transferred to the RO in Togus, Maine.  In an 
April 2006 decision of a Decision Review Officer, the rating 
for the Veteran's PTSD was increased to 30 percent from the 
effective date of service connection.  The Veteran 
subsequently notified VA that he was not satisfied with the 
30 percent rating and wanted his appeal to continue.


FINDING OF FACT

Throughout the initial rating period, the impairment from the 
Veteran's PTSD has most closely approximated reduced 
reliability and productivity.  

CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice in letters mailed in June 2005 and April 
2006.  Although the April 2006 letter was sent after the 
initial adjudication of the claim, Board finds that there is 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that no 
additional evidence was submitted or identified by the 
Veteran or his representative in response to the April 2006 
letter.  Therefore, there is no reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that the Veteran was afforded a VA 
examination and VA outpatient records were obtained.  Neither 
the Veteran nor his representative has identified any 
outstanding, existing evidence that could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such evidence.

The Board acknowledges that the Veteran has asserted his 
dissatisfaction with the VA examination; however, the Board 
has carefully reviewed the examination report, which was 
prepared by a psychologist, and finds it to be an adequate 
and competent examination.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.
 
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VA mental health clinic (MHC) treatment notes during the 
period May-June 2005 show complaints of a long history of 
mood fluctuations, hypervigilance, increased startle 
response, episodic outbursts of anger, preference for 
isolation, and some flashbacks and nightmares.  Clinical 
observation showed the Veteran as alert and oriented times 
four, mildly impaired in concentration and memory, and normal 
in speech.  Thoughts were clear, insight was intact, and the 
Veteran denied homicidal or suicidal ideation.  Mood showed 
mixed irritation and depression.  There were no gross 
deficits in cognition.  The attending psychiatrist assigned 
global assessment of functioning (GAF) scores of 50 and 45 
during the period.

The Veteran had a VA PTSD examination, administered by a 
psychologist, in July 2005.  The examiner reviewed the claims 
file and noted the Veteran's ongoing VA outpatient mental 
health treatment.  The Veteran endorsed current problems 
sleeping (2 to three hours per night), nightmares, sudden 
loss of concentration during conversation, exaggerated 
startle response, loss of energy, agoraphobia, and 
suspiciousness.  The Veteran reported he had been married for 
33 years and had good relationship with his wife and 
daughters.  The Veteran was currently working full-time as a 
carpenter, and had held the same job for 33 years.  

On examination the Veteran was somewhat tense; his speech was 
slow and hesitant, his mood was depressed and his affect was 
flat.  There were no indications of depersonalization but 
there was evidence of derealization.  The Veteran denied 
hallucinations or delusions.  Thought process was logical and 
goal-directed; there were no preoccupations, obsessions or 
delusions.  The Veteran endorsed passive suicidal ideation 
during the past year but denied homicidal ideation.  The 
Veteran was oriented times three.  Attention, concentration, 
and short- and long-term memory were all commensurate with 
his age.  Ability for abstract and insightful thinking was 
poor; common sense reasoning and judgment were within normal 
limits.  The examiner diagnosed PTSD and assigned a GAF score 
of 65, noting that psychiatric symptoms were in the "mild" 
range and were intermittent (2 to 3 times per week).  The 
examiner stated the PTSD did not appear to interfere with the 
Veteran's employment but did mildly impair his social 
functioning.

VA MHC treatment notes during the period July-December 2005 
show continued complaints of flashbacks but generally 
improved mood and anger symptoms.  Sleep, energy/motivation, 
and social interaction were all reported as improved.  
Clinical notes show the Veteran had good grooming, normal 
speech and thoughts, intact judgment and insight, no suicidal 
or homicidal ideation, no deficits in cognition, even mood 
and outgoing affect.  The attending psychiatrist assigned GAF 
scores of 50 in July, September, October, November and 
December.

The Veteran's substantive appeal, filed in January 2006, 
asserts the VA PTSD examination cited above incorrectly 
recorded his symptoms because he was asked yes-or-no 
questions and not allowed to elaborate.  The Veteran stated 
he tended to avoid his family and remain by himself.  The 
Veteran reported his relationship with his wife was not 
idyllic and that they were separated for a year and nearly 
divorced, but were still married.  The Veteran stated his 
anger and mood symptoms would be worse except for the 
medication, and that he had to avoid crowded social functions 
because he would feel closed in.

On review of the evidence above, the Board finds the 
occupational and social impairment from the Veteran's PTSD 
symptoms, both documented and subjective, most closely 
approximates the reduced reliability and productivity 
required for a 50 percent rating.  In this regard, the Board 
notes that passive suicidal ideation, a flattened affect, and 
impaired abstract thinking were all noted on the July 2005 VA 
examination.  In addition, the Veteran has reported 
difficulty in establishing effective work and social 
relationships.  

In reaching this decision, the Board has also considered the 
GAF scores assigned during the period in question.  As noted, 
the Veteran's GAF scores during the period included one 45 
and one 65.  Most of the assigned scores were 50.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 is indicated where there are, 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  

For the most part, the GAF scores are indicative of moderate 
to serious impairment.  They also support a finding that the 
disability is productive of reduced reliability and 
productivity.

The Board has determined that a rating in excess of 50 
percent is not in order because the occupational and social 
impairment from the disability does not more nearly 
approximate the deficiencies in most areas required for a 
higher rating.  In this regard, the Board notes that with the 
exception of the passive suicidal ideation referenced in the 
July 2005 VA examination report, the evidence fails to show 
that the Veteran's PTSD is productive of any of the symptoms 
associated with a rating in excess of 50 percent.  In 
addition, the record reflects that the Veteran has maintained 
long term employment, and the July 2005 VA examiner stated 
that the Veteran's PTSD did not appear to interfere with his 
employment.  He also believed that the social impairment from 
the disability was only mild.  The Board acknowledges that 
the other GAF scores assigned during the period of this claim 
are indicative of serious impairment, but serious impairment 
does not correlate to any specific rating and the evidence as 
a whole shows that the PTSD is not productive of greater 
social and occupational impairment than that contemplated by 
a 50 percent rating.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating for any portion of the 
period on appeal, but has found none.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet.  App. 119 
(1999).
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by increased rating granted herein.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a 50 percent rating, but not higher, 
throughout the initial rating period is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


